Citation Nr: 1127026	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected osteoarthritis of the right knee, status post-arthroscopic surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Fargo, North Dakota.  In a September 2007 decision, the Board reopened the issue listed on appeal and remanded it for further evidentiary and procedural development.  While the Board finds that there was not substantial compliance with its remand, it notes that any failure to complete the remand directives is moot in light of the fact that it is awarding the full benefit sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in May 2007; a transcript of that hearing is associated with the claims file.

NOTE:  The Board would like to point out that the Veteran's service treatment records appear to have gone missing since the Board's September 2007 decision.  An administrative search for these records at the Board was fruitless; thus, it appears that the records may be at the RO, the Appeals Management Center (AMC), or the VA Medical Center where the September 2008 VA examination was conducted.  The Board ultimately decided not to remand this appeal for a search of these missing records given that they are not pertinent to its current decision and it did not wish to delay a favorable award.  However, all efforts should be taken by the RO to locate the Veteran's service treatment records and associate them with his claims file.  






FINDING OF FACT

The competent evidence is, at the very least, in genuine equipoise as to whether the Veteran's left knee degenerative joint disease with synovitis is causally related to service-connected osteoarthritis of the right knee, status post-arthroscopic surgery.


CONCLUSION OF LAW

Left knee degenerative joint disease with synovitis is proximately due to service-connected osteoarthritis of the right knee, status post-arthroscopic surgery.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).  

	
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

The Veteran has asserted throughout this appeal that his left knee degenerative joint disease is directly related to his service-connected right knee disability.  Specifically, he contends that his left knee problem arose as a result of compensating for the pain he experienced while ambulating in his right knee.  In statements made at VA examinations dated in June 1998, April 2006, and September 2008, the Veteran indicated that his left knee did not begin to really bother him until his right knee became significantly worse following a re-injury of the right knee in December 1993.  As discussed immediately hereafter, the Board finds that the evidence of record is, at a minimum, in genuine equipoise as to whether a causal relationship exists between the Veteran's right and left knees.  As such, service connection should be awarded on a secondary basis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Pertinent VA law and regulation provides that service connection is warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).  Additionally, service connection is warranted for a disability which has been chronically worsened by a service-connected disease or injury.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In the instant appeal, the contemporaneous medical evidence appears consistent with the Veteran's own lay account of the development of left knee problems following re-injury of the right knee in 1993.  In this regard, treatment records show that he incurred a twisting injury to his right knee in December 1993 that was subsequently treated by orthopedics and physical therapy.  Approximately seven months following the re-injury, the Veteran began to complain of left knee pain.  His treating orthopedist at the time indicated that his left knee pain was "probably a compensating reason" as there was weakness in his right knee.  He continued to complain of discomfort in his left knee in February 1995, and despite acknowledgement of a gout attack in both knees in January 1995, the treating orthopedist still continued to "suspect this is probably from overload or substituting from all the problems in the right knee."  Later complaints were investigated as possible gout, but aspiration of the left knee was negative for uric crystals, and the Veteran's physician noted that a number of the symptoms described appeared to be mechanical in nature.  The Veteran was examined by the VA in June 1998; an x-ray revealed mild narrowing of the lateral patellofemoral articulation.  Shortly thereafter, in May 2000, x-rays showed mild degenerative joint disease in the Veteran's left knee, as well as moderate degenerative joint disease in the right knee.  

While the Board acknowledges that the above medical evidence tends to support the Veteran's lay contentions, it is not sufficient upon which to award service connection.  In this regard, the Veteran may be competent to describe how he places more weight on his left knee when ambulating and how his left knee pain worsened with prolonged walking.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, an individual with a background and training in human mechanics and the body, i.e., a medical professional, is needed to relate the development of arthritis in the left knee to any change in his gait or ambulation, and more specifically to his service-connected right knee disability.  See id.  Here, the Board acknowledges the numerous references by the Veteran's treating orthopedist, Dr. Uthus, to "overloading," "compensating," and "substituting," but notes that such terms are also accompanied by the terms "probably" and "possible" which have generally been though too speculative, general, or inconclusive in nature to provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006) (finding doctor's opinion that 'it is possible' and 'it is within the realm of medical possibility' too speculative to establish medical nexus).  

In order to aid in its determination, the RO attempted to obtain a supplementary medical opinion regarding whether a causal relationship exists between the Veteran's left and right knees.  Following a review of the claims file and an examination of the Veteran, the April 2006 examiner diagnosed the Veteran as having left knee degenerative joint disease with synovitis.  Although it was noted that the Veteran's gait both pre- and post-examination was representative of mild limping, the examiner concluded that he could not provide an opinion regarding a causal relationship without resorting to speculation.  

Thereafter, the Board remanded this appeal in September 2007 to obtain another opinion.  This time, the VA examiner concluded that the Veteran's "left knee pain is less likely than not caused by or a result of the right knee disability."  Such opinion was based on the fact that "[the Veteran] has multiple reasons for left knee pain besides the favoring of the right knee . . . including . . . subluxation of the knee, gout, and work injuries."  

Also associated with the record are letters from the Veteran's treating orthopedist, Dr. Uthus, further discussing the causal relationship alluded to in the contemporaneous record (as discussed above).  The first letter, dated in January 1999, notes that the Veteran reports a right knee injury during basic training with continued problems thereafter.  It also states that it is the Veteran's belief that he has created left knee problems by compensating for his right knee problems.  According to Dr. Uthus, "[i]t is certainly reasonable from [the Veteran's] history and from his records that this is . . . consistent with his findings."  An October 2007 letter similarly notes that he has treated the Veteran's knees over the years and that it is the Veteran's belief that his left knee problems were caused by the injury to his right knee in service.  According to Dr. Uthus, this is "possible, meaning that it is more probable than not due to the compensation for his right knee."  

In evaluating the opinions discussed above, the Board notes that the September 2008 VA examiner focuses on other potential causes for the Veteran's left knee pain, but does not indicate that these other disabilities (i.e., subluxation, gout, and post-service work injuries) proximately caused the Veteran's left knee degenerative joint disease with synovitis.  And at least with regard to the Veteran's 2003 work injury, it is clear from the record that this is not the proximate cause of the degenerative joint disease as such disease was noted in x-rays dated as early as 2000.  Seeing, therefore, as this opinion does not directly address the sufficiency of the rationale provided in Dr. Uthus's opinions (namely that the Veteran's degenerative joint disease is the result of compensating for his service-connected right knee disability), it would not be reasonable to accept the September 2008 VA opinion over the private opinions of Dr. Uthus.  

The Board acknowledges that the language used by Dr. Uthus in his January 1999 and October 2007 letters may appear, on their face, to be as equivocal as those statements provided in the contemporaneous record.  However, upon closer inspection, the Board finds that the language used in the October 2007 letter especially clearly expounds a positive causal relationship.  In this regard, Dr. Uthus explains that by saying that a causal relationship is "possible," he is stating that it is "more probable than not."  The latter language is more definitive and descriptive, in the Board's opinion.  

In sum, the Board finds the opinions of Dr. Uthus, which indicate that it is more likely than not that the Veteran's left knee degenerative joint disease with synovitis is causally related to compensating for a service-connected right knee disability, to be just as, if not more, probative than the September 2008 VA opinion of record.  As such, the record is, at the very least, in genuine equipoise as to the issue of whether the Veteran's left knee degenerative joint disease with synovitis is causally related to his service-connected osteoarthritis of the right knee, status post-arthroscopic surgery.  Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for this joint disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
	

ORDER

Service connection is awarded for left knee degenerative joint disease with synovitis as secondary to service-connected osteoarthritis of the right knee, status post-arthroscopic surgery.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


